      Case 1:21-cv-00288-SHR-EB Document 8 Filed 02/23/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIO CHRISTIAN,                     :
        Plaintiff                    :
                                     :            No. 1:21-cv-288
           v.                        :
                                     :            (Judge Rambo)
PENNSYLVANIA BOARD OF                :
PROBATION AND                        :
PAROLE, et al.,                      :
         Defendants                  :

                                ORDER

     AND NOW, on this 23rd day of February 2021, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 3) is
        DENIED;

     2. The complaint (Doc. No. 1) is DISMISSED for failure to state a claim
        upon which relief may be granted pursuant to 28 U.S.C.
        § 1915(e)(2)(B)(ii). Any claims seeking immediate release or a parole
        hearing are DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to
        seek such relief in a properly filed habeas corpus action. Any claims
        challenging Plaintiff’s parole revocation and the validity of his detention
        are DISMISSED WITHOUT PREJUDICE to reassertion in a new civil
        action only in the event his conviction is reversed, vacated, or otherwise
        invalidated.    Plaintiff’s remaining claims against Defendants are
        DISMISSED WITH PREJUDICE. Plaintiff may not file an amended
        complaint in this matter; and

     3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                     s/ Sylvia H. Rambo
                                     United States District Judge
